—In an action to set aside a stipulation of settlement, the defendants appeal from an order of the Supreme Court, Queens County (LeVine, J.), dated May 10, 2002, which denied their motion to vacate an order of the same court, dated February 21, 2002, entered upon their default in opposing the plaintiff’s motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case the Supreme Court properly denied the defendants’ motion to vacate their default (see Harper v Edwards, 301 AD2d 627 [2003]; Correa v Tscherne, 296 AD2d 476 [2002]). Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.